Citation Nr: 0509516	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-17 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to April 12, 1993, 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU)

2.  Entitlement to an effective date prior to April 12, 1993, 
for the assignment of a 60 percent rating for degenerative 
disc disease, including herniated disc.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from May 1954 to March 
1956.  

In April 1993, the veteran filed a request for a rating in 
excess of 20 percent disabling for lumbosacral strain.  His 
claim was denied in rating decisions dated in July 1993, 
February 1994, and August 1994.  The veteran appealed the 
August 1994 rating decision to the Board of Veterans' Appeals 
(BVA or Board). The Board remanded the veteran's claim of 
entitlement to an evaluation in excess of 20 percent for 
lumbosacral sprain superimposed on congenital anomalies in 
August 1998.  The Board also found that the record raised an 
intertwined issue of service connection for degenerative disc 
disease of the lumbar spine, to include a herniated nucleus 
pulposus at L4-5, which was also remanded.  

This matter comes before the Board on appeal from a May 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  The RO 
reclassified the veteran's service-connected lumbosacral 
sprain superimposed on congenital anomalies as degenerative 
disc disease, including herniated disc, and assigned the 
maximum schedular rating of 60 percent disabling rating 
effective April 1993.  It was considered a full grant of the 
benefits sought on appeal.  The RO also awarded TDIU 
effective April 12, 1993.  The veteran disagreed with the 
effective date for the award of TDIU.  

In the veteran's September 2002 notice of disagreement (NOD) 
he also disagreed with the April 12, 1993, effective date for 
the increased 60 percent disabling rating for his low back 
disability.  The RO failed to issue a statement of the case 
(SOC).  The Board has jurisdiction over this issue, pending 
the issuance of a SOC to the veteran and receipt of his 
timely appeal in response thereto.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeal for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The veteran has filed a claim of entitlement to an effective 
date prior to April 12, 1993, for the award of TDIU.  A 
preliminary review of the record discloses that the matter is 
not ready for appellate disposition and must be remanded for 
the reasons delineated below.

First, the CAVC has held that section 5103(a), as amended by 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
§ 3.159(b), as recently amended, requires VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  

In the instant case, the RO issued a VCAA notice letter to 
the veteran in June 2003.  However, the letter failed to 
clearly specify the evidence necessary to support the claim 
of entitlement to an earlier effective date for the award of 
a TDIU.  As such, the matter must be remanded for compliance 
with the notice and duty to assist provisions of the VCAA.  
Absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The CAVC has repeatedly vacated Board 
decisions where the VCAA notice sent to the claimant failed 
to specify who was responsible for obtaining relevant 
evidence or information as to the claims that were subject to 
the appealed Board decision.  See e.g. Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  As the Board cannot rectify this deficiency on its 
own, see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

As noted in the INTRODUCTION, in the veteran's September 2002 
NOD he disagreed with the April 12, 1993, effective date for 
the increased 60 percent disabling rating assigned for 
degenerative disc disease.  The RO failed to issue a SOC.  
This matter must be remanded for the issuance of a SOC.  The 
Board has jurisdiction over this issue, pending the issuance 
of a SOC to the veteran and receipt of his timely appeal in 
response thereto.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  

The earlier effective date claim for TDIU is inextricably 
intertwined with the claim of entitlement to an effective 
date prior to April 12, 1993, for the increased 60 percent 
disabling rating for degenerative disc disease.  As the CAVC 
has held that all matters that are inextricably intertwined 
must be adjudicated by the RO prior to any appellate 
consideration by the Board, the development and adjudication 
of this claim must be completed prior to a determination can 
be rendered on the earlier effective date for TDIU. Harris v. 
Derwinski, 1 Vet. App. 180 (1991). 

Finally, the Board notes that the veteran has been in receipt 
of Social Security disability benefits since November 1981.  
However, a review of the claims folder reveals that the award 
of disability compensation and the underlying treatment 
records utilized in reaching said determination are not 
associated with the claims folder.  "As part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  Therefore, VBA AMC should request a 
copy of the SSA disability determination and the medical 
records relied thereon.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA notice letter.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
He should be specifically requested to 
submit any information in his possession 
that pertains to his claim.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

3.  Based on the veteran's July 15, 2003, 
identification of VA facilities at which 
he has received treatment for his 
service-connected back disability, the 
VBA AMC should request copies of 
treatment records from the pertinent VA 
facilities, covering the period from 
April 12, 2002 to April 12, 2003.

4.  VBA AMC should obtain and associate 
with the claims file copies of any 
written decision concerning the veteran's 
November 1981 award of disability 
benefits from the Social Security 
Administration, to include the underlying 
medical records utilized in reaching said 
determination.  

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

6.  VBA AMC should issue a statement of 
the case concerning the claim of 
entitlement to an effective date prior 
April 12, 1993, for the award of an 
increased 60 percent disabling rating for 
degenerative disc disease, including 
herniated disc.  If, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. § 
7104(a) (West 1991).

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an effective date prior to April 12, 
1993, for the award of TDIU.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until the VBA AMC notifies him.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


